Citation Nr: 1232921	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an immune deficiency disorder, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant (the Veteran) is represented by: Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The Veteran had active service from March 1954 to March 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the RO in North Little Rock, Arkansas.

In August 2012, the Veteran and his wife presented testimony at the RO at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be substantiated in three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation-exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of the small intestine. (viii) Cancer of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer of the gall bladder. (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated). (xiv) Cancer of the salivary gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  

Here, the Veteran is not seeking service connection for any form of cancer, and an immune deficiency disorder is not included among the disorders set out above.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer (Authority: 38 U.S.C. 501).  If a claimant has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the disease resulted from radiation exposure during service.  

Here, an immune deficiency disorder is not listed among the radiogenic diseases subject to the provisions of 38 C.F.R. § 3.311(b), and no further development under those provisions is necessary.  

The third method for establishing service connection is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that an immune deficiency disorder was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection for an immune deficiency disorder on a direct service connection basis, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, there is no dispute as to in-service exposure to radiation.  The Veteran's service records reveal that he was a participant in atomic testing while serving aboard the U.S.S. Curtis in 1955 and 1956.  A May 2010 letter from the Defense Threat Reduction Agency (DTRA) confirms the Veteran's participation in Operation WIGWAM and Operation REDWING, which involved atmospheric nuclear tests in the Pacific Proving Ground.  The letter notes that, to date, a dose estimate has not been requested for the Veteran.  

While there is some uncertainty as to the nature of the Veteran's claimed immune deficiency disorder, the Board finds that there is competent evidence of symptoms that may be attributable to an immune deficiency disorder.  Such evidence comes in the form of the Veteran's hearing testimony and that of his wife, and clinical records from private treatment providers.  The Veteran's wife testified that the Veteran had spinal meningitis twice, in 1999 and 2003.  She also testified that the Veteran has had bacterial pneumonia, and that, ever since he got left the service, the Veteran has had trouble eating certain foods.  For example, according to the testimony of the Veteran's wife, eating honey burns the Veteran's tongue, and eating strawberries and apples causes his ears to ring.  Other foods are reported to cause the Veteran stomach upset and nausea.

Clinical records include an August 2003 letter from private physician, D.S.Q., M.D., who noted her concern that the Veteran would continue to have "breaks in his immunity" with life-threatening illnesses, such as recurrent meningitis.  According to D.S.Q., exposure to radiation is "significant to the Veteran's current state of health."  A July 2003 letter from private physician J.R.E.D., M.D., expresses concern that an endolymphatic subarachnoid shunt, which was placed to treat symptoms of Meniere's disease was acting as a wick and creating his meningitis.  While the above evidence suggests at least the possibility that the Veteran's radiation exposure may play a role in his recent bouts of meningitis, it is inconclusive on this point, and also suggests a secondary service connection relationship.  The Veteran has already been granted service connection for hearing loss, vertigo, and tinnitus, which were claimed as Meniere's disease.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App.171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's recurrent bouts of meningitis, pneumonia, and digestive symptoms and radiation exposure during military service, or an already service-connected disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App.370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to be able to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given what the Board considers to be competent evidence of radiation exposure in service, the Veteran's reported history of digestive symptoms, recurrent bouts of meningitis and pneumonia since service, and medical evidence suggesting a possible relationship between the current symptoms and radiation exposure in service, or alternatively, to a service-connected disability, the Board finds that a VA examination with medical nexus opinion is required to determine whether there is a current immune deficiency disorder, and if so, whether such disorder is causally related to exposure to ionizing radiation in service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed immune deficiency disorder manifested by recurrent bouts of meningitis and pneumonia and digestive symptoms.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of exposure to radiation in service, his testimony as to ongoing digestive symptoms after service, and his hearing testimony concerning bouts of meningitis in 1999 and 2003, and pneumonia.  For the purposes of the examination, the Veteran's service records document his participation in Operation WIGWAM and Operation REDWING in 1955 and 1956, which involved exposure to atmospheric nuclear tests in the Pacific Proving Ground.  

The examiner should make a determination as to whether an immune deficiency disorder accounts for any of the Veteran's claimed symptoms, and if not, what the likely causes are.  

If the examiner finds that there is an immune deficiency disorder, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disorder is causally or etiologically related to radiation exposure during the Veteran's active service.  

If it is determined that a dose estimate is necessary to provide an opinion as to a nexus to radiation exposure, the RO is directed to request a dose estimate from DTRA or other appropriate agency, notwithstanding the fact that the Veteran does not have a radiogenic disease as specified under 38 C.F.R. § 3.311(b).  In the event that a dose estimate is obtained, the case should then be returned to the examiner for an opinion as set out above.  

If the examiner finds that there is an immune deficiency disorder, the VA examiner is also requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that claimed symptoms of an immune deficiency disorder are causally or etiologically related to a service-connected disability, such as hearing loss, vertigo or tinnitus.  In offering this opinion, the examiner should also state whether it is at least as likely as not that an immune deficiency disorder was worsened beyond its normal course by any service-connected disability.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate service connection for an immune deficiency disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response, and the case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


